—In a negligence action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Dunkin, J.), dated July 10, 1991, as granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Supreme Court that the plaintiff failed to present any proof that a triable issue of material fact existed. Even accepting the plaintiff’s proof as true, the plaintiff failed to establish a prima facie case of negligence against the defendants. Rather, the proof established that the plaintiff’s own negligence was the sole proximate cause of his injuries. Therefore, the Supreme Court did not err in granting the defendants’ motion for summary judgment dismissing the complaint. Bracken, J. P., Sullivan, Miller and Lawrence, JJ., concur.